


110 HR 3881 IH: Promotion of Artistic Giving Act of

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3881
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mr. Udall of New
			 Mexico (for himself and Mr. English of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  rules for charitable contributions of fractional gifts.
	
	
		1.Short titleThis Act may be cited as the
			 Promotion of Artistic Giving Act of
			 2007.
		2.Modification of
			 rules for charitable contributions of fractional gifts
			(a)Extension of
			 time To complete gift
				(1)In
			 generalClause (i) of section 170(o)(3)(A) of the Internal
			 Revenue Code of 1986 (relating to recapture) is amended by striking the
			 earlier of— and all that follows and inserting the day which is
			 9 months after the date of death of the original donor, and.
				(2)Original donor
			 definedParagraph (4) of section 170(o) of such Code is amended
			 by adding at the end the following:
					
						(C)Original
				donorThe term “original
				donor” means the donor who made the initial fractional
				contribution.
						.
				(b)Valuation of
			 giftParagraph (2) of section 170(o) of such Code (relating to
			 valuation of subsequent gifts) is amended to read as follows:
				
					(2)Valuation of
				subsequent gifts in excess of $1,000,000In the case of annual additional
				contributions in excess of $1,000,000, the fair market value of such
				contributions shall be determined by using a certified appraisal from the Art
				Advisory Panel of the Commissioner of Internal
				Revenue.
					.
			(c)Repeal of estate
			 and gift tax rules
				(1)Section 2055 of
			 such Code is amended by striking subsection (g) and redesignating subsection
			 (h) as subsection (g).
				(2)Section 2522 of
			 such Code is amended by striking subsection (e) and redesignating subsection
			 (f) as subsection (e).
				(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by section 1218 of the Pension Protection Act
			 of 2006.
			
